UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6576



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY   ALEXANDER   ROSE,    a/k/a   Michael
Colfield, a/k/a Anthony Brown,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-93-73-BO, CA-97-151-4-BO)


Submitted:   July 2, 1998                  Decided:   July 29, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Alexander Rose, Appellant Pro Se. John Samuel Bowler, As-
sistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Alexander Rose filed an untimely notice of appeal. We

dismiss for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4. These periods

are “mandatory and jurisdictional.” Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

sixty days within which to file in the district court notices of

appeal from judgments or final orders. Fed. R. App. P. 4(a)(1). The

only exceptions to the appeal period are when the district court

extends the time to appeal under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on November 14, 1997;

Appellant’s notice of appeal was filed at the earliest on January

31, 1998, see Fed. R. App. P. 4(c), which is beyond the sixty day

appeal period. Appellant’s failure to note a timely appeal or

obtain an extension of the appeal period leaves this court without

jurisdiction to consider the merits of Appellant’s appeal. We

therefore deny a certificate of appealability and dismiss the ap-

peal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                 2